
	

113 HR 1969 IH: Children of Fallen Heroes Scholarship Act of 2013
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1969
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Fitzpatrick (for
			 himself, Mr. Grimm,
			 Mr. Keating,
			 Mr. King of New York,
			 Mr. Nugent,
			 Mr. Peters of Michigan, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To increase Federal Pell Grants for the children of
		  fallen police officers, firefighters, and other public safety
		  officers.
	
	
		1.Short titleThis Act may be cited as the
			 Children of Fallen Heroes Scholarship
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)The year 2012 was
			 a deadly year for law enforcement officers, with 126 men and women killed in
			 the line of duty. That year, 83 firefighters lost their lives and 21 emergency
			 medical services providers suffered fatalities in the line of duty.
			(2)Congress
			 recognizes the sacrifice of the families of fallen public safety
			 officers.
			(3)The financial loss
			 for a family with children could be detrimental for decades.
			(4)Families who have
			 given the ultimate sacrifice deserve the support of the American people as
			 their children pursue higher education.
			3.Calculation of
			 Federal Pell Grant eligibilitySection 401(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a(f)) is amended by adding at the end the following new
			 paragraph:
			
				(4)(A)Notwithstanding
				paragraph (1) or any other provision of this section, the expected family
				contribution of each student described in subparagraph (B) shall be deemed to
				be zero for the period during which each such student is eligible to receive a
				Federal Pell Grant under subsection (c).
					(B)Subparagraph (A) shall apply to any
				student at an institution of higher education—
						(i)whose parent or guardian—
							(I)was actively serving as a police
				officer, firefighter, or other public safety officer; and
							(II)died as a result of performing a
				public safety service; and
							(ii)who was 18 years or less, or was
				enrolled as a full-time or part-time student at an institution of higher
				education, as of the time of the parent or guardian’s death.
						(C)For purposes of this
				paragraph—
						(i)the term police officer,
				firefighter, or other public safety officer means an individual
				who—
							(I)is a law enforcement officer or
				firefighter in a police department or fire department which is organized and
				operated by a State or political subdivision to provide police protection,
				firefighting services, or emergency medical services for any area within the
				jurisdiction of such State or political subdivision;
							(II)is an emergency medical services
				provider who provides out-of-hospital emergency medical care, including an
				emergency medical technician or paramedic; or
							(III)is a member of a qualified
				volunteer emergency response organization who provides firefighting services or
				emergency medical services; and
							(ii)the term qualified volunteer
				emergency response organization means any volunteer organization
				that—
							(I)is organized and operated to
				provide firefighting or emergency medical services for persons in the State or
				political subdivision, as the case may be; and
							(II)is required (by written agreement)
				by the State or political subdivision to furnish firefighting or emergency
				medical services in such State or political
				subdivision.
							.
		4.Effective
			 dateThe amendment made by
			 section 3 of this Act shall apply with respect to Federal Pell Grants awarded
			 for academic year 2014–2015, and each succeeding academic year.
		
